


110 HRES 76 IH: Urging the establishment and observation of

U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2007
			Mr. Baca (for
			 himself, Mr. Schiff,
			 Mr. Al Green of Texas,
			 Mr. Butterfield,
			 Mr. Clay, Ms. Harman, Ms.
			 Jackson-Lee of Texas, Ms. Eddie
			 Bernice Johnson of Texas, Mr.
			 Lantos, Ms. Zoe Lofgren of
			 California, Mr. McDermott,
			 Mr. Doyle,
			 Mr. Honda,
			 Mrs. Davis of California,
			 Ms. McCollum of Minnesota,
			 Mrs. Capps,
			 Ms. Kaptur,
			 Mr. Serrano,
			 Mr. Ortiz,
			 Mrs. Napolitano,
			 Mr. Gonzalez,
			 Ms. Roybal-Allard,
			 Mr. Becerra,
			 Mr. Filner,
			 Mr. Dingell,
			 Ms. Millender-McDonald,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Velázquez,
			 Mr. Salazar,
			 Mr. Rodriguez,
			 Mr. Pastor,
			 Mr. Cuellar,
			 Mr. Hinojosa,
			 Ms. Linda T. Sánchez of California,
			 Ms. Lee, Mr. Sires, and Mr.
			 Reyes) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Urging the establishment and observation of
		  a legal public holiday in honor of César E. Chávez.
	
	
		Whereas César E. Chávez was born March 31, 1927, on a
			 small farm near Yuma, Arizona, and died on April 23, 1993;
		Whereas numerous holidays, schools, parks, libraries, and
			 other structures and events have been named after César E. Chávez, in the
			 United States and internationally, with many more planned;
		Whereas César E. Chávez was a recipient of the Martin
			 Luther King Jr. Peace Prize during his lifetime and was awarded the
			 Presidential Medal of Freedom on August 8, 1994;
		Whereas César E. Chávez was the grandson of a Mexican
			 immigrant and settler and grew up working with migrant farm workers, picking
			 grapes, melons, beans, and other crops at low wages and for long hours, during
			 which time he developed a strong work ethic and respect for the farm workers
			 his father called the children of God;
		Whereas at the age of 18, César E. Chávez entered the
			 United States Navy and served his country with distinction for two
			 years;
		Whereas, as early as 1949, César E. Chávez committed
			 himself to organizing farm workers to campaign for safe and fair working
			 conditions, reasonable wages, decent housing, and the outlawing of child
			 labor;
		Whereas in 1962, César E. Chávez founded the National Farm
			 Workers Association, predecessor of the United Farm Workers of America, which
			 brought hope to farm workers that they might one day realize the basic
			 protections and workers’ rights to which all Americans aspire;
		Whereas, through his commitment to nonviolence, César E.
			 Chávez brought dignity and respect to the farm workers who organized
			 themselves, and became an inspiration and a resource to other Americans and
			 people engaged in human rights struggles throughout the world;
		Whereas César E. Chávez was an advocate for nonviolence at
			 a time when violence penetrated every level of our society;
		Whereas César E. Chávez and his family also dedicated
			 themselves to the education of farm workers’ children through migrant schools,
			 many of whom graduated and worked as teachers, doctors, or nurses or in other
			 professional occupations;
		Whereas the legacy of César E. Chávez includes healthy
			 working conditions that yield uncontaminated food for America’s tables;
		Whereas César E. Chávez’s influence extends far beyond
			 agriculture and provides inspiration for those working to better human rights
			 through his example of organizing voter registration drives in urban and farm
			 areas, initiating complaints against mistreatment by police and welfare
			 officials, and empowering workers to seek advancement in education and
			 politics;
		Whereas César E. Chávez lived alongside his campesino
			 brothers and sisters in humble surroundings;
		Whereas, upon his death in 1993, César E. Chávez was laid
			 to rest where he lived and worked for 23 years on the grounds of the
			 headquarters of the United Farm Workers of America, known as Nuestra Señora de
			 La Paz (Our Lady of Peace), located in the Tehachapi Mountains at Keene,
			 California; and
		Whereas the United States should not cease its efforts to
			 improve the conditions of farm workers, remembering the rallying cry of César
			 E. Chávez, Si se puede! (There is Hope!): Now, therefore, be
			 it
		
	
		That
		the House of Representatives
			 recognizes the accomplishments and example of César E. Chávez and urges—
			(1)the Congress to
			 amend section 6103 of title 5, United States Code, or the President to issue an
			 Executive order to establish a legal public holiday in honor of César E.
			 Chávez;
			(2)the several States,
			 the District of Columbia, the Commonwealth of Puerto Rico, and territories and
			 possessions of the United States to observe the date established as César E.
			 Chávez Day as a public holiday; and
			(3)public elementary
			 and secondary schools in the United States to enhance understanding of César E.
			 Chávez Day by providing classroom instruction on the life and work of César E.
			 Chávez.
			
